Jackson, Judge.
1. The evidence in this case is quite conflicting, but there is enough to sustain the verdict. This court will not therefore interfere.
2. All the errors of law alleged have been considered in the preceding case to arrest the judgment, except the charge of the court in respect to an assault with intent to murder, after the solicitor general had stated that he would only insist on a conviction for assault and battery. If the verdict had *601been for an assault with intent to murder, there would be something in this assignment of error, because counsel for the defense might have been thrown off their guard and been prevented from arguing that charge in the indictment by the statement of the solicitor; but as the verdict is only assault and battery, we cannot see how the defendant was hurt by this charge of the court.
Judgement affirmed.